Citation Nr: 1121231	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  11-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel












INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for allergic rhinitis.


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, his allergic rhinitis is related to his military service, to specifically include his in-service treatment for allergies beginning in 1970.


CONCLUSION OF LAW

Allergic rhinitis was incurred in or aggravated by active service.  38 U.S.C.A.        §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.


Service Connection

The Veteran seeks service connection for allergic rhinitis, which he contends initially manifested in service.  Specifically, at the time of his June 2009 claim, he reported that his recurring allergies were first indentified during service at Carswell Air Force Base in Fort Worth, Texas.  He reported that he had lived in 14 locations since his separation from service, and that he has experienced allergies, dependent on season and location, since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within one year following active service.  The Veteran's allergic rhinitis, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.          §§ 3.307, 3.309 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that he was treated for allergies on numerous occasions, including allergy shots on a consistent basis, beginning in 1970.  Report of Medical Examination, dated in January 1969 and conducted for the purpose of entry into service, is silent for any clinical finding of allergies.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he reported a history of ear, nose, and throat trouble; however, no further explanation or comment was offered.  Report of Medical Examination, dated in January 1973 and conducted for the purpose of separation from service, indicates that the Veteran presented with enucleated tonsils.  The examiner noted that the Veteran's ear, nose, and throat trouble, as well as hay fever, as reported on his January 1973 Report of Medical History, refers to his sensitivity to dust, trees, grass, and weeds, and thrice weekly treatment with shots at the Allergy Clinic.  The examiner noted that the Veteran reported that such allergy began in 1970.  

As discussed above, the Veteran has offered lay statements that his allergies have continued from the time they were identified during service in 1970 to the present, dependent on location and season.  In this regard, the Board does note that the Veteran has not offered or identified any private treatment records demonstrating complaints or treatment for allergies.  

One of the Veteran's former wives submitted a statement on the Veteran's behalf in July 2009.  She reported that she had known the Veteran since 1969 and that while they were stationed in Fort Worth Texas, the Veteran suffered from severe allergies.  She reported that such severely impacted his life and that once they were transferred to duty in St. Louis, Missouri, the Veteran required weekly injections.  Another one of the Veteran's ex-wives submitted a statement on the Veteran's behalf in July 2009.  She reported that she had known the Veteran for more than 25 years, and that they were married from April 1984 to August 1999.  She reported that during their marriage, the Veteran had severe allergic reactions that required treatment.  Another woman, in July 2009, submitted a statement on the Veteran's behalf.  She reported that she and the Veteran were partners from 1998 to 2006, and that they resided in several locations during that time.  She reported that the Veteran suffered with severe allergies every year.    

The Veteran is competent to report that he has experienced continuous allergy symptoms since the time of his separation from service to the present.  The Veteran's ex-wives and former partner are competent to report that they observed the Veteran to have allergy symptoms during a specified time frame.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining that a layperson is competent to diagnose a medical condition "where the condition is simple, for example a broken leg," but not where the condition is complex, "for example, a form of cancer"). There is no evidence that such competent statements are not credible.

On VA examination in January 2010, the Veteran reported that his allergic rhinitis began in 1970 and currently includes allergy symptoms that occur 10 months out of the year and are treated with medication.  The Veteran complained of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing, with frequent difficulty breathing.  The examiner noted that the Veteran's medical history included a history of nasal seasonal allergies and sinusitis, without incapacitating or non-incapacitating episodes.  Subsequent to physical examination and review of the claims file, the Veteran was diagnosed with allergic rhinitis.  The examiner noted that the Veteran had no ear, nose, or throat disease, and that the Veteran reported that when he noted a history of ear, nose, or throat trouble at the time of his January 1969 Report of Medical History, he was referring to prior tonsil trouble.  The examiner opined that the Veteran clearly developed allergic rhinitis during service.  He noted, however, that without post-separation treatment records he could not attribute the Veteran's allergic rhinitis as being related to events that occurred during service without resorting to speculation.  

The Board notes that the VA examiner's opinion that he could not attribute the Veteran's allergic rhinitis to events that incurred during service without resorting to speculation was based on the fact that the claims file was silent for post-service treatment records demonstrating allergy complaints or treatment.  However, there is no evidence that the examiner considered the Veteran's lay statements as to his continuous allergy symptoms since separation from service.  The United States Court of Appeals for Veterans Claims (Court) has held that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board again notes that the Veteran has presented competent and credible evidence of continuity of symptomatology since his military service.

The Board observes that the Veteran has a current diagnosis of allergic rhinitis, and was treated for allergies on a number of occasions during service, beginning in 1970.  The Veteran, and his ex-wives and former partner, have also presented competent and credible evidence of continuity of symptomatology since his military service.  










(CONTINUED ON THE NEXT PAGE)
Based on the foregoing, the Board will resolve all reasonable doubt in favor of the Veteran and find that his diagnosed allergic rhinitis is related to his military service, to specifically include his in-service treatment for allergies, and has continued from the time of his separation from service to the present.  Therefore, the Board finds that service connection is warranted for allergic rhinitis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for allergic rhinitis is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


